Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-30 are canceled. Claims 31-47 have been added as new claims. Claims 31-47 are pending. 

Claim Objections
Claim 31 is objected to because of the following informalities: “the electronic device including; and”...the claim limitation appears to be incomplete and something is missing after the word “including”.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: “condition parameters the of biological blood product”.  The claim limitation should read “of the” biological blood product. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 31-42 recite a recite a method (i.e. process), claims 43-47 recite a biological blood products bag (i.e. article of manufacture). Therefore claims 31-47 and 21-25 within one of the four statutory categories of invention.
Claim 31 recites the limitations of tracking of biological blood products from an origin to a destination; real time receiving, storing and transmitting/delivering data related to a product; during transportation from the origin to the predetermined destination, monitoring location and condition data of the product type and capturing that data; during transportation of the product from an origin to a predetermined destination, reading and recording data 2related to the biological blood product location history, the blood product type and condition parameters of the blood product; receiving and processing data related to the transit history and the condition parameters of the biological blood product acquired during transportation; verifying the transit history and condition parameters of the blood product at the destination; receiving and transmitting the data related to the type, location and condition parameters the of biological blood product contained in the container. The limitations correspond to certain method of organizing human activity such as following rules or instructions and mental processes (observation, evaluation). Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a biological product container; an electronic device; an antenna and a power source; electronic readable memory; a data reader; and a remote control station. The electronic device, electronic readable memory, data reader, and remote control station amounts to mere instructions to apply the exception via a computer. The antenna, container, and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a computer, (or otherwise “applying” the judicial exception) and generally linking the judicial exception to a particular field of use or technological environment. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Claim 32 recites the limitation that the data is contained on a memory chip integrated on the container which holds the biological blood product. The additional element of the memory chip amounts to “apply it” or merely implementing the abstract idea on a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 34 recites the limitation that the data reader reads data transmitted from the storage device in real time. The additional element of the storage device amounts to “apply it” or merely implementing the abstract idea on a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 42 recites the limitation that the container is a blood bag and the electronic device is an RFID tag retained with the bag. The additional element of the an RFID tag amounts linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
Claims 33 and 35-41 are also rejected under 35 U.S.C. 101 by virtue of dependency. 
Claim 43 recites the limitations of receiving, storing and transmitting/delivering data related to a biological blood product; receiving and transmitting during transit of the product the data related to the type, location and condition parameters of the biological product; transmitting data in real time, related to the nature and/or location and/or condition of biological product and receiving data of its condition; during transportation of the product from an origin to a predetermined destination, reading and recording data 5related to the biological product location history, the product type and condition 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a blood products bag; container; an electronic device; an antenna and a power source; electronic readable memory; a data reader; and a remote control station. The electronic device, electronic readable memory, data reader, and remote control station amounts to mere instructions to apply the exception via a computer. The antenna, container, blood products bag, and power source, as currently claimed, amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the 
Claim 44 recites the limitation that the data contained with the bag is readable direct from the bag via an electronic reader or readable remotely. The additional element of the electronic reader amounts to “apply it” or merely implementing the abstract idea on a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
 Claim 45 recites the limitation that the there is provided in or on the bag, an electronic chip allowing interactive transfer of data manually or automatically. The additional element of the electronic chip amounts to “apply it” or merely implementing the abstract idea on a computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 46 recites the limitation that the data is downloaded or uploaded wirelessly or via hard wire connection to enable a user to ascertain the status of the bag and its 
Claim 47 recites the limitation that the electronic intelligence includes a display monitor for user read out to ascertain condition and/or location parameters. The additional element of a display monitor amounts to linking the judicial exception to a particular field of use. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claim add significantly more (i.e. an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 31, 33, 34, 36, 40, and 43 recite the limitation “the product [type] (claim 1)”. There is insufficient antecedent basis for this limitation in the claim. 
Note: Claim 31 recites also “the blood product type” and “the blood product”, and “biological blood product” so it is unclear what “the product type” is in the claim.
Claim 35 recites the limitation of "the storage device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "data storage device" and “the step of determining”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the container".  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 also recites the limitation of a “data base”. There is insufficient antecedent basis for this limitation in the claim and it in unclear whether this is a different database than the electronic readable memory.
Claim 47 recites the limitation “the electronic intelligence".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 32, 37-39, 41, 42, 44, 45, and 46 are also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of dependency. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over LeClair (2011/0173023) in view of Planton (2015/0317896).

Claim 31: A method for transit tracking of biological blood products held in a biological product container, from an origin to a destination, the container comprising: (LeClair ¶0004 disclosing a method for managing the transportation of harvested organs from the donor to recipient so as to ensure a secure continuous monitored transport; ¶0034 disclosing contents that may be transport using an organ transport device including blood; see also ¶0035 disclosing the transportation of multiple units of blood)
 an electronic device for real time receiving, storing and transmitting/delivering data related to a product in the container; (LeClair ¶0059 disclosing the organ device including a processor configured to retrieve data from built-in sensors and/or GPS receiver device and transmit that data to the command center via a built-in wireless transceiver)
an antenna and a power source; (LeClair ¶0098 disclosing the organ transport devices having an antenna coupled to the processor)
Regarding a power source, LeClair, while disclosing an antenna, does not explicitly disclose a power source despite strongly imply having one (see at least LeClair, ¶0095, device processor residing inside organ 
LeClair, as modified above, discloses the following:
the electronic device including; and an electronic readable memory, the method comprising: (LeClair ¶0098 disclosing the organ transport device having a processor coupled to an internal memory)
a) during transportation from the origin to the predetermined destination, monitoring location and condition data of the product type and capturing that data into the electronic readable memory; (LeClair ¶0061 disclosing the transportation and chain of custody plans used to track, manage, and record events being stored; see also Fig. 7 showing the transport and chain of custody plan from origin to destination; ¶0095 disclosing storing, tracking, recording the GPS location of the organ transport device, as well as temperature data (condition) (see Fig. 11); see also ¶0084, Fig. 8 disclosing the monitoring of the temperature, location and whether the specimen is healthy)
b) during transportation of the product from an origin to a predetermined destination, using a data reader to read and record via the readable memory of the electronic device for receiving, storing and transmitting/delivering data, data 2related to the biological blood product location history, the blood product type and condition parameters of the blood product; (LeClair ¶0061 disclosing the transportation and chain of custody plans used to track, manage, and record events being stored; see also Fig. 7 showing the transport and chain of custody plan from origin to destination; ¶0095 disclosing storing, tracking, recording the GPS location of the organ transport device; ¶0036 disclosing the transport device having information such as the blood type; ¶0081 disclosing the command center receiving rom the device the acceleration threshold (condition parameters) depending on type of matter being transported (such as blood type); see also Fig. 8)
c) using a remote control station associated with at least a donor and a recipient institution to receive and process data related to the transit history and the condition parameters of the biological blood product acquired during transportation; and (LeClair ¶0054 disclosing a communication system for managing and monitoring the transplant process; the command center coordinates the process and communications between the different components and may receive data from each component; see also ¶0055 and ¶0056 disclosing the donor and recipient transmitting and receiving data related to the process; ¶0101 further disclosing that the embodiments may be implemented with any of a variety of remote
d) accessing the readable memory at the destination to verify the transit history and condition parameters of the blood product at the destination, the antenna capable during transit of the blood product, of receiving and transmitting the data related to the type, location and condition parameters the of biological blood product contained in the container. (LeClair ¶0084 disclosing that the command center may also receive notes sent by custodians during the chain of custody which may be stored  and communicated to the custodian at the destination (¶0085); the custodian at the destination may confirm/verify and review the notes to ensure the organ was health and delivered following all the required protocols; see also Figs. 6 and 8 disclosing the transport history, location, and conditions at each point))

Claim 32: The method according to claim 31 wherein the data is contained on a memory chip integrated on the container which holds the biological blood product. (LeClair ¶0103 disclosing the memory module plugged into the organ transport device such as an external memory chip; ¶0043 disclosing data-logging device on the organ transport data transport device which is set in close proximity to the contents being transported, and may be incorporated into the caddy (¶0044); ¶0098 disclosing the organ transport device including a processor coupled to internal memory)

Claim 33: The method according to claim 32 wherein the condition parameters include at least temperature data and age of the product. (LeClair ¶0043 disclosing the device measuring the temperature of the contents; ¶0044 further disclosing the device 

Claim 34: The method according to claim 33 wherein the data includes the source of the biological blood product, the name of the donor, donor institution and the nature of the product. (LeClair Fig. 6 disclosing the donor, hospital location; ¶0055 also disclosing the harvesting plan (which is communicated to the command center) including the donor’s information, type of surgery; ¶0036 disclosing the blood type)

Claim 35: The method according to claim 34 wherein the data reader reads data transmitted from the storage device in real time. (LeClair ¶0080, 0095 disclosing the command center receiving data from the organ transport device sensors, data which may be stored in the column of the data table; the information may then be converted to a particular location (hospital); this information may be communicated to the command center and read (¶0084))

Claim 36: The method according to claim 35 wherein the product tracking includes tracking of data related to place of origin, source of the product, name of donor, time of origination, transport path, route and destination. (LeClair ¶0082 disclosing the tracking of information during transport, also tracking from origin to destination (¶0090); 

Claim 37: The method according to claim 36 wherein the tracked data further comprises product transport history, real time locations of product during transit, and product transmission time. (LeClair Figs. 5 and 7 disclosing the real-time locations of the product during transit and the transmission times; see also Fig. 9 disclosing the GPS coordinate location;. ¶0076 also disclosing the time of day and duration of time that each party is in possession of the biological product is recorded)

Claim 38: The method according to claim 37 wherein the source of the biological product is a blood donor. (LeClair ¶0004 disclosing managing the transport of a biological product from a donor; and ¶0034 disclosing the contents transported may be blood or blood products (¶0035))

Claim 39: The method according to claim 38 wherein the recipient of the biological blood product is a patient assigned to receive the blood product. (LeClair ¶0004 and ¶0027 disclosing harvesting the biological product to be transplanted into the body of a recipient; ¶0031 disclosing that the recipient may be located at a hospital (patient))

Claim 40: The method according to claim 39 wherein, the data included on the data storage device enables a practitioner to take the step of determining, using a data 

Claim 41: The method according to claim 40 wherein the biological product includes serum and/or packed cells. (LeClair ¶0034 disclosing the contents being transport may be serum)

Claim 42: The method according to claim 41 
While LeClair discloses the organ transport device (which may transport blood as the contents of the container) in the form of bag (see Fig. 1D for example), LeClair does not explicitly disclose that the container is a blood bag and the electronic device is an RFID tag retained with the bag. Planton does:
wherein the container is a blood bag and the electronic device is an RFID tag retained with the bag. (Planton ¶0035 disclosing a blood donation bag with an affixed RFID tag)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the container is a blood bag and the electronic device is an RFID tag retained with the bag as taught by Planton in the system of LeClair, since the 

Claim 43: 
While LeClair discloses the organ transport device (which may transport blood as the contents of the container) in the form of a bag (see Fig. 1D for example), LeClair does not explicitly disclose that the container is a blood bag. Planton does:
The blood products bag for storing blood products, the bag comprising: (Planton ¶0035 disclosing a blood donation bag with an affixed RFID tag)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that the container is a blood bag a as taught by Planton in the system of LeClair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

LeClair, as modified above, discloses the following:
 an electronic device for receiving, storing and transmitting/delivering data related to a biological blood product in the container; (LeClair ¶0059 disclosing the organ device including a processor configured to retrieve data from built-in 
an antenna capable of receiving and transmitting during transit of the product the data related to the type, location and condition parameters of the biological product contained in the container; and a power source; the electronic device including an electronic readable memory; (LeClair ¶0098 disclosing the organ transport device having a processor coupled to an internal memory; ¶0061 disclosing the transportation and chain of custody plans used to track, manage, and record events being stored; see also Fig. 7 showing the transport and chain of custody plan from origin to destination; ¶0095 disclosing storing, tracking, recording the GPS location of the organ transport device, as well as temperature data (condition) (see Fig. 11); see also Fig. 8 disclosing the monitoring of the temperature, location and whether the specimen is healthy)
Regarding a power source, LeClair, while disclosing an antenna, does not explicitly disclose a power source. Planton discloses in ¶0025 disclosing a smart label formed from an electrical circuit that receives its power supply from a wireless signal received by the antenna. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a power source as taught by Planton in the system of LeClair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill 
LeClair, as modified above, discloses the following:
and the bag capable of transmitting data in real time, related to the nature and/or location and/or condition of biological product contained in the bag and receiving data of its condition transferred to its data base; (LeClair ¶0059 disclosing the organ device including a processor configured to retrieve data from built-in sensors and/or GPS receiver device and transmit that data to the command center via a built-in wireless transceiver)
the blood bag adapted for use in a method comprising: a) during transportation of the product from an origin to a predetermined destination, using a data reader to read and record via the readable memory of the electronic device for receiving, storing and transmitting/delivering data, data 5related to the biological product location history, the product type and condition parameters of the product; (LeClair ¶0061 disclosing the transportation and chain of custody plans used to track, manage, and record events being stored; see also Fig. 7 showing the transport and chain of custody plan from origin to destination; ¶0095 disclosing storing, tracking, recording the GPS location of the organ transport device; ¶0036 disclosing the transport device having information such as the blood type; ¶0081 disclosing the command center receiving rom the device the acceleration threshold (condition parameters) depending on type of matter being transported (such as blood type); see also Fig. 8)
b) during transportation from the origin to the predetermined destination, monitoring location and condition data of the product type and capturing that data into the electronic readable memory; (LeClair ¶0061 disclosing the transportation and chain of custody plans used to track, manage, and record events being stored; see also Fig. 7 showing the transport and chain of custody plan from origin to destination; ¶0095 disclosing storing, tracking, recording the GPS location of the organ transport device, as well as temperature data (condition) (see Fig. 11); see also Fig. 8 disclosing the monitoring of the temperature, location and whether the specimen is healthy)
c) using a remote control station associated with at least a donor and a recipient institution to receive and process data related to the transit history and the condition parameters of the biological product; and (LeClair ¶0054 disclosing a communication system for managing and monitoring the transplant process; the command center coordinates the process and communications between the different components and may receive data from each component; see also ¶0055 and ¶0056 disclosing the donor and recipient transmitting and receiving data related to the process; ¶0101 further disclosing that the embodiments may be implemented with any of a variety of remote server devices)
d) accessing the readable memory at the destination to verify the condition parameters of the product at the destination. (LeClair ¶0084 disclosing that the command center may also receive notes sent by custodians during the chain of custody which may be stored  and communicated to the custodian at the destination (¶0085); the custodian at the destination may confirm/verify and 

Claim 44: The biological blood products bag according to claim 43 wherein the data contained with the bag is readable direct from the bag via an electronic reader or readable remotely. (LeClair ¶0097 disclosing the command center server evaluating the received data and making determinations whether alters should be reported and/or recorded; ¶0054 disclosing a communication system for managing and monitoring the transplant process; the command center coordinates the process and communications between the different components and may receive data from each component; ¶0101 further disclosing that the embodiments may be implemented with any of a variety of remote server devices)

Claim 45: The biological blood products bag according to claim 44 
While LeClair discloses the organ transport device (which may transport blood as the contents of the container) in the form of a bag (see Fig. 1D for example), LeClair does not explicitly disclose that there is provided in or on the bag, an electronic chip allowing interactive transfer of data manually or automatically. Planton does: 
wherein there is provided in or on the bag, an electronic chip allowing interactive transfer of data manually or automatically. (Planton ¶0035 disclosing a blood donation bag with an affixed RFID tag; ¶0042 disclosing the RFID may 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include that there is provided in or on the bag as taught by Planton in the system of LeClair, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 46: The biological blood products bag according to claim 45 
wherein the data is downloaded or uploaded wirelessly or via hard wire connection to enable a user to ascertain the status of the bag and its contents. (LeClair ¶0044 disclosing that the data-logging device may include a connection point to enable it to be connected to computer docking station for downloading the data, or may connect wirelessly)

Claim 47: The biological blood products bag according to claim 46 wherein the electronic intelligence includes a display monitor for user read out to ascertain condition and/or location parameters. (LeClair ¶0087 disclosing the data tables (having the condition and location parameters) being displayed through a graphical user interface to users with access to a computer display screen)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628